Order filed October 4, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00549-CV
                                    ____________

    UNCLE V'S SALVAGE ENTERPRISES, INC., AND VAN D. WARE,
                     INDIVIDUALLY, Appellants

                                          V.

                     DYRO PRODUCTIONS INC., Appellee


                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                       Trial Court Cause No. 1052925

                                     ORDER

      The notice of appeal in this case was filed July 12, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellants are excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before October 19, 2016. See Tex. R. App. P. 5. If appellants
fail to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM




                                        2